 



Exhibit 10
FIRST AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BETWEEN
ENERGY WEST, INCORPORATED
AND
DAVID CEROTZKE
     THIS FIRST AMENDMENT is made and entered into this 5th day of January, 2006
to the Employment Agreement by and between Energy West, Incorporated and David
Cerotzke dated 2004 (the “Employment Agreement”).
W I T N E S S E T H:
     WHEREAS, Energy West, Incorporated (the “Company”) and David Cerotzke (the
”Executive”) heretofore entered into the Employment Agreement; and
     WHEREAS, Section 12(b) of the Employment Agreement provides that it may be
modified in a writing signed by the Company and the Executive; and
WHEREAS, the Company and the Executive mutually desire to modify the Employment
Agreement;
     NOW, THEREFORE, the Employment Agreement is hereby modified and amended
effective as of the date first above written as follows:
     1.     The first paragraph in Section 5(c) of the Employment Agreement
shall be changed in its entirety to read as follows:
In the event that Executive’s employment is terminated by the Company without
Cause or Executive terminates his employment for Good Reason within 24 months of
a change of control of the Company, or if Executive voluntarily terminates his
employment within the 30-day period commencing on the first anniversary of a
change of control of the Company, in addition to any amounts that Executive is
entitled to receive under Section 5(a) and in lieu of any amounts Executive
would be entitled to receive under Section 5(b) or under the Company’s Change in
Control Severance Plan, Executive shall receive: (A) 200% of his Annual Base
Salary and annual cash bonus described in Section 3(b) of this Agreement at
target level payable in an immediate single lump sum payment; (B) a lump sum
amount, in cash, equal to the annual cash bonus described in Section 3(b) of
this Agreement at target level for the fiscal year of the Company that includes
the date of Termination multiplied by a fraction the numerator of which shall be
the number of days from the beginning of such fiscal year to and including the
date of termination and the denominator of which shall be 365, which calculation
shall be based on the terms of the Company’s incentive compensation plans,
assuming that

 



--------------------------------------------------------------------------------



 



all performance goals in effect on the date of termination were met at the
target level for such year, such amount to be paid within 30 days of such date
of Termination; (C) continued medical benefits to the Executive and/or the
Executive’s family for 24 months, such benefits to be in accordance with the
most favorable medical benefit plans, practices, programs or policies of the
Company as in effect and applicable to any senior executive officer of the
Company and his or her family immediately preceding the date of Termination,
provided, however, that if the Executive becomes employed with another employer
and is eligible to receive medical benefits under another employer-provided
plan, the benefits under the Company’s health insurance plans shall be secondary
to those provided under such other plan during such applicable period of
eligibility; (D) after cessation of continued medical benefits as provided in
(C) hereinabove, the Executive (and Executive’s family) shall be eligible to
receive retiree health care benefits, such benefits to be in accordance with the
most favorable retiree health care benefits plan, practices, programs or
policies of the Company or its successors as in effect and applicable to any
current or former senior executive officer of the Company or its successor,
provided, however, that if the Executive becomes employed with another employer
and is eligible to receive medical benefits under another employer-provided
plan, the foregoing retiree health care benefits shall be secondary to those
provided under such other employer-provided plan; (E) executive level career
transition assistance services by a firm designated by the Executive (up to a
maximum of $10,000); (F) full vesting of any unvested options with such options
to be exercisable for the remaining term of the option or one year from the date
of Termination, whichever occurs first; and (G) full vesting of any shares of
restricted stock and elimination of any restrictions.
     2.     A new Section 5(g) shall be added to the Employment Agreement to
read as follows:

(g)   Timing of Payments. In the event that at the time that Executive’s date of
termination from Company employment occurs the Company is publicly traded (as
defined in Section 409A of the Internal Revenue Code), any amounts payable under
Section 5(b) that would otherwise be considered deferred compensation subject to
the additional twenty percent (20%) tax imposed by Section 409A if paid within
six (6) months following the date of termination of Company employment shall
commence being paid at the later of the time otherwise provided in Section 5(b)
or the time period that will prevent such amounts from being considered deferred
compensation. Any amounts that would have otherwise been paid during such time
period shall be accumulated and paid in a single lump sum payment without
interest upon the expiration of such time period that will prevent such amounts
from being considered deferred compensation.

     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Executive have entered into this First Amendment as of the date first above
written.

2



--------------------------------------------------------------------------------



 



            ENERGY WEST, INCORPORATED
      By   /s/ John Allen         John Allen        Vice President and General
Counsel              /s/ David Cerotzke       David Cerotzke           

          APPROVED:
      /s/ Gene Argo       Gene Argo      Chairman of the Compensation Committee
of the Energy West, Incorporated
Board of Directors       

3